Citation Nr: 1752262	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  15-12 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to exposure to lead-based paint, asbestos and/or herbicides.  

2.  Entitlement to service connection for squamous cell carcinoma of the right tonsil, to include as due to exposure to lead-based paint, asbestos and/or herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1955 to November 1968.  Among other awards, the Veteran received the Purple Heart Award.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2014 and November 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In addition, the Board notes that three issues were addressed in the Statement of the Case issued in January 2015; however, in his Substantive Appeal, the Veteran limited his appeal to the issue of entitlement to service connection for colon cancer identified above.  As such, the issues of entitlement to service connection for hearing loss and a right knee disability are not before the Board.

The Board acknowledges that the appeal of the issue of entitlement to service connection for squamous cell carcinoma of the right tonsil, to include as due to exposure to lead-based paint, asbestos and/or herbicides, has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is not taking any action on this issue.  As such, the Board will accept jurisdiction over it; the issue is reflected on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The Veteran was diagnosed with colon cancer in 2012 and with squamous cell carcinoma (SCC) of the right tonsil in 2014, more than 40 years after his discharge from service.  He asserted that these cancers developed as a result of his in-service duties for two years chipping and removing lead-based paint off of a naval ship (USS Douglas Munro) that he served aboard.  Alternatively, he contends that his exposure to herbicides, while serving in the Republic of Vietnam, caused his cancers.  His service in Vietnam has been confirmed.  Finally, exposure to asbestos as another alternative causative agent for his cancers was raised by the record.  However, there is no objective evidence of asbestos exposure, and the Veteran, who served as a medic during service, has not offered any statements or evidence in support of that theory.  

In May 2017 and August 2017, the Veteran was provided with VA opinions that addressed whether his colon cancer and SCC of the right tonsil were etiologically related to his active duty service.  For the following reasons, the Board finds that these opinions are inadequate, and another VA opinion is required.  

First, with regard to the Veteran's SCC of the right tonsil, the VA examiner, a board certified geriatrics physician, found that his SCC of the right tonsil was not a soft tissue sarcoma (a disease presumptively found to be associated with exposure to certain herbicide agents under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) (2017)).  Based solely on the finding that the Veteran's SCC of the right tonsil was not a disease listed among the presumptive diseases for herbicide exposure, the VA examiner determined that his SCC of the right tonsil was less likely than not caused by herbicide exposure.  The VA examiner did not address whether the Veteran's herbicide exposure could have otherwise directly caused his SCC of the right tonsil.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Accordingly, a remand to obtain a new VA opinion is required.  

Second, the VA examiner noted that the two major risks for SCC are use of tobacco products, either smoking or chewing tobacco, and HPV (human papilloma virus) infection.  Records show that the Veteran had denied smoking or chewing tobacco.  As noted by the VA examiner, there was also no evidence showing any HPV testing of his tonsillar tumor.  Although the VA examiner found no evidence that the Veteran had either of the two risk factors for SCC, the VA examiner failed to provide another explanation for the Veteran's development of SCC of the right tonsil.  

Third, addressing the Veteran's assertion of exposure to lead-based paint during service, the VA examiner explained that chronic lead toxicity might cause neuropsychiatric or reproductive problems, but its main medical toxicity is to the kidney (lead nephropathy).  Low level accumulation might cause cataracts, hearing and tooth loss, nephrolithiasis and gout.  Acknowledging the carcinogenic nature of lead and lead compounds, the VA examiner found no evidence that the Veteran had excessive, chronic exposure to lead or lead compounds.  The VA examiner concluded that he could not, without resorting to speculation, link the paint chipping activity that the Veteran had to his tonsillar carcinoma.  The Board finds that this opinion is inadequate under Jones v. Shinseki, 23 Vet. App. 382, 289 (2010), because a sufficient explanation as to why the examiner was unable to provide a definitive medical comment on etiology was not made.  Additionally, in a recent case before the United States Court of Appeals for Veterans Claims (Court), Sharp v. Shulkin, 29 Vet. App. 29 (2017), the Court stated that in circumstances where the examiner is unable to provide an opinion without resorting to speculation, the Board must analyze whether "the examiner's inability [to provide the opinion] results from a personal lack of knowledge or experience and, if so, to attempt to obtain an opinion from a more qualified examiner."  Id. at 36.  Here, the Board finds that as a board certified geriatrics physician, the VA examiner's inability to provide an opinion may be based on his lack of expertise.  Thus, the Board concludes that another opinion, by an expert, is required.  

Finally, the VA examiner, after stating, without any supporting evidence, that the Veteran had been exposed to asbestos during service, found that a person exposed to asbestos had an increased risk for SCC in the lungs, and such risk was usually seen in smokers.  Citing medical literature, the VA examiner noted that asbestos exposure did not cause SCC of the tonsils.  Moreover, no asbestos fibers were shown on the pathology report for the tonsillar cancer.  Overall, the VA examiner concluded that the Veteran's SCC of the right tonsil was less likely than not caused by asbestos exposure.  This opinion, while negative, was based on a factual premise (asbestos exposure) not shown by the record.  Thus, the Board finds that it is also inadequate.  

As with the Veteran's SCC of the right tonsil, the VA examiner similarly concluded that the Veteran's colon cancer was less likely than not caused by herbicide exposure because it was not listed among the presumptive diseases associated with exposure to herbicide agents.  No opinion was offered as to whether the Veteran's colon cancer was directly caused by his herbicide exposure.  Accordingly, a remand is required to obtain a VA opinion that addresses whether the Veteran's colon cancer was due to herbicides based on direct causation.  See Combee v. Brown, supra.  

No specific opinion was provided as to whether the Veteran's asserted exposure to lead-based paint caused his colon cancer.  On remand, an opinion must be provided that specifically addresses this aspect of the Veteran's claim.  

In finding that the Veteran's colon cancer was less likely than not caused by any asbestos exposure, the VA examiner noted that diseases related to such exposure occurred in the lower respiratory tract or in the serosal lining of the lungs or abdomen.  The VA examiner identified the primary risks for colon cancer (e.g., hereditary colorectal cancer syndromes (typically polyposis syndromes), inflammatory bowel diseases such as ulcerative or Crohn colitis, and immunosuppression related to organ transplantation or radiation of the abdomen (but not the neck.)), but did not discuss whether the Veteran had any of these primary risks.  Overall, the VA examiner, in concluding that the Veteran's colon cancer was not etiologically related to his exposure to herbicides and asbestos, did not offer any other etiological reasons for the Veteran's development of colon cancer.  Therefore, on remand, if no link to service is found, the VA examiner must offer another etiological basis for the development of the Veteran's colon cancer, while taking into consideration the Veteran's complete medical history.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding treatment records for his squamous cell carcinoma of the right tonsil and colon cancer that are not currently of record.  

2.  After completing the above, to the extent possible, arrange for a VA opinion by an oncologist, or if not available, another appropriately qualified expert.  Only if deemed necessary to provide an opinion, should the Veteran be afforded new VA examinations for his squamous cell carcinoma of the right tonsil and colon cancer.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's squamous cell carcinoma of the right tonsil had its onset during active duty service, or is otherwise etiologically related to service, to include as due to exposure to lead-based paint, asbestos and/or herbicides?

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's colon cancer had its onset during active duty service, or is otherwise etiologically related to service, to include as due to exposure to lead-based paint, asbestos and/or herbicides? 

In providing the above opinions, the VA examiner should note that herbicide exposure has been confirmed.  The VA examiner should address the Veteran's complete medical history.  Also, if no link to service is found, the VA examiner must offer an etiological opinion as to the basis for the Veteran's development of his squamous cell carcinoma of the right tonsil and colon cancer.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




